MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                               FILED
regarded as precedent or cited before any                                      Sep 22 2020, 8:13 am
court except for the purpose of establishing
the defense of res judicata, collateral                                             CLERK
                                                                               Indiana Supreme Court
                                                                                  Court of Appeals
estoppel, or the law of the case.                                                   and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Robert Holland                                           Robert J. Dignam
Gary, Indiana                                            Jessica L. Mullen
                                                         O’Neill McFadden & Willett LLP
                                                         Schererville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Robert Holland,                                          September 22, 2020
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         20A-PL-243
        v.                                               Appeal from the Porter Superior
                                                         Court
Lake County Sheriff’s                                    The Honorable Mary R. Harper,
Department, Lake County                                  Judge
Sheriff Dominguez, Lake                                  Trial Court Cause No.
County Sheriff Buncich, Sheriff                          64D05-1808-PL-7586
Deputy Lieutenant Hogan,
Sheriff Deputy Corporal Evon
Foster, Sheriff Deputy John Doe,
Sheriff Deputy Sgt.
Montgomery, Sheriff Deputy
Sgt. Dorsey, Sheriff Deputy
McMillan, Lake County Auditor
Peggy Katona, Lake County
Treasurer John Patelas, Lake

Court of Appeals of Indiana | Memorandum Decision 20A-PL-243 | September 22, 2020                 Page 1 of 9
      County Assessor Hank Adams,
      Gary Calumet Township
      Assessor Jackie Collins, Lake
      County Board of
      Commissioners, and Lake
      County Municipal Government
      Appellees-Defendants.




      Brown, Judge.


[1]   Robert Holland, pro se, appeals the trial court’s orders dated November 25,

      2019, December 13, 2018, and August 17, 2018.1 We affirm.


                                      Facts and Procedural History

[2]   We set out some of the relevant facts in a prior appeal:


              On May 28, 2013, Holland, pro se, filed a complaint in the U.S.
              District Court for the Northern District of Indiana. That court
              struck Holland’s original complaint of 467 pages and allowed
              him to submit an amended complaint. His amended complaint
              was forty-five pages long and named twenty-six defendants.
              Holland alleged that the defendants were part of a vast
              conspiracy, the purpose of which was to cause injury to him, his
              business, his profession, and his property. He claimed that, in
              furtherance of the conspiracy, the defendants had engaged in a
              pattern of racketeering with the specific purpose of violating his
              rights. In its opinion, the court quoted from its decision in



      1
       At the November 25, 2019 hearing, Holland stated: “My name is Robert Mik-El El Farooq, III, formerly
      known as Robert McLee Holland, III.” Transcript Volume II at 4-5.

      Court of Appeals of Indiana | Memorandum Decision 20A-PL-243 | September 22, 2020            Page 2 of 9
        another of Holland’s cases in which it determined that Holland’s
        allegations “‘about a vast conspiracy involving his family
        members, officials from different towns, private hospitals, and
        multiple state court judges [are] in the vein of “fantastic” or
        “delusional,” warranting dismissal of the complaint as
        frivolous.’” Holland v. Lake Cty. Mun. Gov’t, No. 2:13-CV-179-
        TLS, 2013 WL 5230242, at *3 (N.D. Ind. Sept. 16, 2013)
        (quoting Holland v. City of Gary, No. 2:12-CV-62-TS, 2012 WL
        974882, at *3 (N.D. Ind. Mar. 21, 2012)). The court also noted
        that it had ruled against Holland two additional times in his
        attempts to sue various combinations of Lake County and Gary
        officials in federal court. Holland, 2013 WL 5230242, at *3 n.2
        (citing Holland v. City of Gary, No. 2:10-CV-454-PRC (N.D. Ind.
        filed Nov. 15, 2010) and Holland v. Lake Cty. Mun. Gov’t, No.
        2:13-CV-180-PPS (N.D. Ind. filed May 28, 2013)). Stating that it
        again found Holland’s allegations of a conspiracy to be “in the
        vein of ‘fantastic’ or ‘delusional,’” the court dismissed Holland’s
        complaint with prejudice as frivolous and noted that many of his
        claims would be barred on other grounds even if they were not
        frivolous. Holland, 2013 WL 5230242, at *3.

        After Cause 2:13-CV-179-TLS was dismissed in the federal court
        in 2013, Holland filed his complaint in the present case in state
        court in November 2017.[2] In December, the Lake County
        Defendants filed a request to remove the case to federal court
        because it included federal claims. The federal court issued an
        order dismissing the federal claims without prejudice and
        remanding the remaining state claims to the state court. In its
        order, the court stated that Holland cannot litigate in the federal



2
 Holland filed the complaint against Lake County Sheriff’s Department, Lake County Sheriff Dominguez,
Lake County Sheriff Buncich, Sheriff Deputy Lieutenant Hogan, Sheriff Deputy Corporal Evon Foster,
Sheriff Deputy John Doe, Sheriff Deputy Sergeant Montgomery, Sheriff Deputy Sergeant Dorsey, Sheriff
Deputy McMillan, Lake County Auditor Peggy Katona, Lake County Treasurer John Patelas, Lake County
Assessor Hank Adams, Gary Calumet Township Assessor Jackie Collins, Lake County Board of
Commissioners, and Lake County Municipal Government. See Holland v. Lake Cty. Sheriff’s Dep’t, No. 19A-
PL-117, slip op. at 2 (Ind. Ct. App. November 25, 2019), trans. denied.

Court of Appeals of Indiana | Memorandum Decision 20A-PL-243 | September 22, 2020            Page 3 of 9
              court because he is “a restricted filer.” Federal Court Order in
              Cause 2:17-CV-456, Appellees’ App. Vol. II, pp. 121-22.

              After the case was remanded to the state court in Lake County,
              Holland filed a request for change of venue on January 16, 2018.
              In the meantime, on January 29, the Lake County Defendants
              filed a motion to dismiss the action, to which Holland filed a
              response. In June, the case was venued to Porter County, and,
              on August 17, the trial court granted the Lake County
              Defendants’ motion to dismiss and ordered the case dismissed
              with prejudice. On September 17, 2018, Holland filed a motion
              to set aside the court’s order of dismissal, which the court denied
              on December 13.


      Holland v. Lake Cty. Sheriff’s Dep’t, No. 19A-PL-117, slip op. at 3-4 (Ind. Ct. App.

      November 25, 2019), trans. denied.


[3]   On November 25, 2019, we held on appeal that Holland failed to show the trial

      court abused its discretion by denying his motion to set aside. Id. at 17. In

      response to Holland’s request for fees pursuant to Ind. Appellate Rule 66(E), we

      held:

              Incredibly, he “asks this Court to order Defendants to pay [him]
              attorney fees in causing and contesting this appeal.” Appellants’
              Br. p. 45. His motion requests attorney fees and, in addition to
              Rule 66(E), cites to several federal and state statutes, including
              the Indiana crime victim’s statute. The motion contains
              rambling statements concerning issues addressed in his brief, as
              well as additional unintelligible arguments. Among other things,
              he alleges that he is a “private attorney general” bringing his
              lawsuit because it is in the interest of and benefits the general
              public, and he requests $89,601 in fees. . . . There is absolutely
              no evidence of bad faith on the part of the Lake County
              Defendants that would support an award of fees to Holland

      Court of Appeals of Indiana | Memorandum Decision 20A-PL-243 | September 22, 2020   Page 4 of 9
              pursuant to Rule 66(E), and Holland points to none. In fact, in
              an order issued the same day as its motion denying Holland’s
              motion to set aside, the trial court found that Holland’s “filings
              have been frivolous, without merit and have been abusive.”
              Appealed Order, p. 21. Moreover, Indiana does not recognize
              the “private attorney general” exception to the American Rule
              regarding attorney fees. State Bd. of Tax Comm’rs v. Town of St.
              John, 751 N.E.2d 657 (Ind. 2001). Therefore, we deny, here and
              by separate order, Holland’s request for fees.

      Id. at 16-17.


[4]   While the appeal was pending, Defendants filed a motion for attorney fees

      pursuant to Ind. Code S34-13-3-21 on May 15, 2019. On November 25, 2019,

      the trial court entered an order granting Defendants’ motion and assessed

      attorney fees against Holland in the amount of $38,970.

[5]   On December 26, 2019, Holland filed a motion titled “Verified Motion to

      Correct Errors, Set Aside (The 11/25/2019 Order Granting Sanctions) Reverse

      All Judgments, and Grant Sanctions for the Plaintiff Against the Defendants.”

      Appellees’ Appendix Volume II at 38-45. On January 9, 2020, Holland filed a

      notice of appeal which listed the dates of the appealed orders as November 25,

      2019, December 13, 2018, and August 17, 2018. On February 4, 2020,

      Defendants filed a motion to dismiss Holland’s appeal. On March 12, 2020,

      the trial court denied Holland’s December 26, 2019 motion. On March 13,

      2020, we granted Defendants’ request to dismiss Holland’s attempted appeal of

      the trial court’s August 17, 2018 and December 13, 2018 orders and dismissed

      that portion of the appeal with prejudice. We denied Defendants’ request to

      dismiss Holland’s appeal of the trial court’s November 25, 2019 order.
      Court of Appeals of Indiana | Memorandum Decision 20A-PL-243 | September 22, 2020   Page 5 of 9
                                                   Discussion

[6]   Before addressing Holland’s argument, we observe that although he is

      proceeding pro se, such litigants are held to the same standards as trained

      attorneys and are afforded no inherent leniency simply by virtue of being self-

      represented. See Zavodnik v. Harper, 17 N.E.3d 259, 266 (Ind. 2014).


[7]   Holland phrases his first issue as “[w]hether the fraud perpetrated on the court

      by the defendants, refusal to establish status, failure to established personal and

      subject matter jurisdiction and the complete lack of due process . . . renders the

      August 17, 2018 Order of Dismissal with prejudice converted to summary

      judgment without any hearing and the November 25, 2019 Ancillary Order of

      Sanctions void.” Appellant’s Brief at 5. He phrases his second issue as whether

      he was entitled to summary judgment and his third issue as whether he should

      be granted sanctions “for the Associate Defendants Fraud, Frivolous Filings

      and the use of the Lake County Government Building Enterprise organized

      criminals manipulation of the legal process in the litigation of this case pursuant

      to Appellate Rule 66(E).” Id.


[8]   To the extent Holland fails to develop cogent argument or cite to the record, his

      claims are waived. See Ind. Appellate Rule 46(A)(8)(a) (argument must be

      supported by cogent reasoning and citations to authorities and the

      record); Loomis v. Ameritech Corp., 764 N.E.2d 658, 668 (Ind. Ct. App. 2002)

      (argument waived for failure to provide cogent argument), reh’g denied, trans.

      denied.


      Court of Appeals of Indiana | Memorandum Decision 20A-PL-243 | September 22, 2020   Page 6 of 9
[9]    With respect to the November 25, 2019 order, Holland asserts that there is no

       genuine issue of a material fact and [he] is entitled to summary judgment,” and

       “[t]herefore, the November 25, 2019, Order of Sanctions based upon ancillary

       jurisdiction is void.” Appellant’s Brief at 29. He also contends that “[t]he

       Porter County Circuit Court Lacked Personal and of [sic] Subject Matter

       Jurisdiction to hear and decide ancillary sanctions of attorney’s fees brought

       against the Plaintiff, a Moorish American National when there was no contract

       and no violation of the 1787 Moroccan Treaty of Peace and Friendship.” Id. at

       30. He asserts that the “issue of attorney’s fees was not covered and decided by

       the August 17, 2019 judgment and order” and “[t]his is a pre-requisite to an

       attorney fee sanction.” Id. at 31. He also argues that more than sixty days

       passed after the August 17, 2018 order before Defendants requested attorney

       fees on May 15, 2019, and thus the trial court was without jurisdiction and the

       judgment was void pursuant to Ind. Trial Rule 60(B)(6).


[10]   With respect to Holland’s assertion that the grant of Defendants’ motion for

       attorney fees was improper because it was filed more than sixty days after the

       August 17, 2018 order, we note that he cites Ind. Trial Rule 60(B) and R.L.

       Turner Corp. v. Town of Brownsburg, 949 N.E.2d 372 (Ind. Ct. App. 2011), vacated

       in part by 963 N.E.2d 453 (Ind. 2012). The Indiana Supreme Court held that

       “[a] petition for fees does not disturb the merits of an earlier judgment or order,

       so it does not implicate Indiana Trial Rules 59(C) or 60(B)” and “[a]s such,

       none of those respective time limits govern a petition for attorneys’ fees.” R.L.

       Turner Corp., 963 N.E.2d at 459-460.


       Court of Appeals of Indiana | Memorandum Decision 20A-PL-243 | September 22, 2020   Page 7 of 9
[11]   Ind. Code § 34-13-3-21 provides in part:


               In any action brought against a governmental entity in tort, the
               court may allow attorney’s fees as part of the costs to the
               governmental entity prevailing as defendant, if the court finds
               that plaintiff:

                        (1) brought the action on a claim that is frivolous,
                        unreasonable, or groundless;

                        (2) continued to litigate the action after plaintiff's claim
                        clearly became frivolous, unreasonable, or groundless; or

                        (3) litigated its action in bad faith.


[12]   Defendants assert that all prerequisites existed for the assessment of attorney

       fees, Holland filed his lawsuit on November 20, 2017, even though the same

       lawsuit was already litigated in federal court and dismissed with prejudice, he

       continued to file affidavits and motions following the court’s August 17, 2018

       order, and his unrelenting filings merely reasserted claims that had been

       previously characterized in federal court as fantastic and delusional. Holland

       has failed to develop a cogent argument on his claims.

[13]   With respect to Holland’s request for sanctions pursuant to Ind. Appellate Rule

       66(E), he asserts Defendants filed a “frivolous false, deceptive and misleading

       motion to dismiss knowing the date of filing of the complaint” and filed a

       frivolous motion for sanctions. Appellant’s Brief at 45. This Court is

       authorized to assess damages if an appeal “is frivolous or in bad faith,” and

       such damages “shall be in the Court’s discretion and may include attorneys’

       fees.” Ind. Appellate Rule 66(E). A strong showing is required to justify an

       Court of Appeals of Indiana | Memorandum Decision 20A-PL-243 | September 22, 2020   Page 8 of 9
       award of appellate damages, and the sanction is not imposed to punish mere

       lack of merit, but something more egregious. Bessolo v. Rosario, 966 N.E.2d 725,

       734 (Ind. Ct. App. 2012), trans. denied. To prevail on his request, Holland must

       show that Defendants’ arguments on appeal are “utterly devoid of all

       plausibility.” See id. Holland has failed to do so.


[14]   For the foregoing reasons, we affirm the trial court and deny Holland’s request

       for appellate attorney fees.

[15]   Affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-PL-243 | September 22, 2020   Page 9 of 9